Case 2:18-cv-14244-JEM Document 69 Entered on FLSD Docket 01/24/2019 Page 1 of 5



                              UN ITED STA TES DISTRICT CO UR T
                         FO R TH E SO UTH ERN D ISTRICT O F FLO RIDA

                                     FO RT PIERCE D IVISION


  PA M ELA B.STUA RT           )
                               )
       Plaintim                )
                               )
                               )                     Case N o. 18-14244- CIV -
                               )                     M ARTW EZ/M A YN AR D
                               )
  CATHERW E K RYAN,            )
                               )                                               CGA
  DEBOM H A.STUART,            )
                               )                                      Jan 24, 2019
  TENNISTOW NHOUSESCONDOM INIUM)
  ASSOCG TION,lNC.,            )
                               )                                                  Fort Pierce

  JEFFREY R.SMITH,             )
                               )
  STATE OFFLORIDA,             )
                               )
       Defendants.             )
                                              )


                         M O TIO N FO R LEA VE TO LA TE-FILE
            PLA IN TIFF PA M ELA STUA R T 'S RU LE 72 O BJECTIO NS TO TH E
               REPORT AND RECO M M ENIM TIONS OF M AG ISTRATE

         Plaintifl-pro se Pam ela B.Stuartrespectfully m ovesthis Honorable Courtforperm ission

  tofiletheattachedPlaintifpsRule72 ObjectionstotheReportandRecommendationsof
  M agistrate one day late forgood cause show n. In supportofherm otion,Plaintiffrelies on the

  following pointsand authorities.

         Sincefilinghermotionforan extension oftimewithinwhiehtotileherobjections,
  Plaintiffhasw orked diligently to do thelegalresearch and wrhing and com pileherexhibitsto

  filewith thecourton time. However,dm ing thetim esinceherm otion forextension wasfiled.,
Case 2:18-cv-14244-JEM Document 69 Entered on FLSD Docket 01/24/2019 Page 2 of 5



  Plaintiffw asthe victim ofa hitand run vehicularcollision on January 9,2019 at9:30 pm .

  lnstead ofw orking on thispleading ms she had intended forthe restofthe night,she had to file a

  reportatthe localpolicestation. The followingday,shewasinterviewed bytelephoneby a

  civilian investigatorwho advised thatleaving aftercolliding isa crim inaloffensein theDistrict

  ofColllm bia and theprosecutorswould need an estimateofthedam agesto thevehicle. So,

  instead ofworking on the motion,Plaintifftook tim eto goto the auto bodyshop twiceto getan

  estim ate.

         Soon thereafterPlaintiffwasadvised thatherapplication forassistance from theDC

  Government'sHome SaversProgram forseniorshad been denied becausethegovernment

  review ers concluded thatPlaintiff sD .C .residence w ms notherprim ary residence. ln the

  absenceoftheassistance,Plaintifffacestheprospectoflosingherresidenceto foreclostlre. This

  newsgreatlydisttlrbedPlaintiff(especiallyafterlearningthatCatherineRyanandDeborahStuart
  had fled arequestinthelocalcourttorecognizetheirdeficiencyjudgment),andshewasunable
  to concentrate appropriately on w orking on this pleading foratleastthe restofthatday. Before

  resum ing work on thispleading,Plaintiffspenttimem iting an appealofthatDC Governm ent

  decision.

         Plaintiffthen w entfora m edicalconsultation w ith a stlrgeon thatprom pted herto spend a

  significantperiod oftim eone day researching possibleram ificationsfrom herupcoming surgical

  procedure.

         Despitetheseintrusionsoflûreallife,''Plaintiffexpected to beableto filethepleading on

  timeviaFederalExpress.However,inordertomakethelastshipmenttonight(January22nd),
  Plaintiffhad to leaveherresidence no laterthan 8 pm .Shedidnotcompletethepleading and

  assem blingthenecessary exhibitsto send tothecourttmtil8:40 pm .
Case 2:18-cv-14244-JEM Document 69 Entered on FLSD Docket 01/24/2019 Page 3 of 5



         Plaintiffsentan em ailnotifying counselofthe problem and thatshe had been a victim of

  a hitand run w ltich delayed herw ork on thispleading. So far,colm selforJeffrey Sm ith and

  cotmselfortheTermisTownhousesCondom inium Association,Inc.haveindicated thatthey

  havenoobjectiontothismotionforleavetofile.BaseduponherhistorywithlitigantsRyanand
  StuarqPlaintiffanticipatesthatthey willopposethem otion. Plaintiffhasnotyetheard from

  cotm selforthe State ofFlodda.

         Bmsed uponinformaldiscussionswithsomefederaljudgesinD.C.lastweekandhervisit
  tothelocalcourq thecurrentfederalgovernmentshutdown isaffecting the operation oftheDC

  federalcourts negatively and Plaintiffanticipatesthatthiscourtw ould prioritize crim inalm atters

  ifthesituation issim ilarin Ft.Pierce. Sheanticipatesthatthe oneday delay,although contrary

  tothecourt'smostrecentorderandunintentional,wouldnotprejudicethetimelycompletionof
  w ork on thiscase.

         Also,to theextentthatPlaintiffneededto seek leave ofcourtto file alengthyresponseto

  the M agistrateJudge's59 pagereporq Plaintiffseeksthatperm ission.

         W HEREFORE,fortheforegoing reasons,Plaintiffsubm itsthathermotion should be

  grantedandthecotzrtshoulddirectthattheattachedobjectionstotheMagistrateJudge'sReport
  and R ecom m endationsand exhibitsthereto should be filed.

  D ated:January 22,2019                                Respectfully subm itted,

                                                    .                       ,   #

                                                                                    V

                                                        Plaintiffprose
                                                        P.M .B.#8202
                                                        6001Highway A1A
                                                        Indian River Shores,FL 32963-1014
                                                        (202)999-2374(ce1l)
                                                        (202)244-0723(landline)
Case 2:18-cv-14244-JEM Document 69 Entered on FLSD Docket 01/24/2019 Page 4 of 5



                                                   pamstuart@aol.com
                                                   A ltem ate:5115 Y tuna St.,N W
                                                              W ashington,D C 20016




                                 CERTIFICA TE O F SERV ICE



         IHEREBY CERTIFY that1havesenttheoriginaloftheforegoingPlaintiffpamela

  Stuart'sM otion forLeavetoLate-FilePlaintiffsRule72ObjectionstotheReportand
  Recomm endationsofM agistrateJudge M aynard to the Clerk oftheCourtforfiling via ovem ight

  FederalExpressdelivery w ith feesprepaid and thatlam serving a copy on counselvia firstclass

  mailwith postageprepaid attheiraddressesprovided ofrecord this23rdday ofJanuary,2019.



                                                             j . -7 e,
                                                                     .-j          ---.....-
                                                                                           .- ..
                                                                                               -   ) v. t
                                                                                                        ''--.
                                            PA M ELA B.STU ART
  copiesto:

  Jason L.O dom ,Esq.
  Gould,Cooksey Fennell,PA
  979 Beachland Blvd.
  V ero Beach,FL 32963
  iodom@ couldcooksey.com
        CounselforD efendantJeffrey R .Sm ith,Clerk oftlw CircuitCourtforlndian River
  County,Florida

  Sean A .M ickley,Esq.
  K irwin N onis
  15W .Church Street,Suite301
  Orlando,FL 32801
  snm@kirwirmorris.com
        Counselfordefendant,TheTennisTownhousesCondom inillm Association,lnc.
Case 2:18-cv-14244-JEM Document 69 Entered on FLSD Docket 01/24/2019 Page 5 of 5



  C.DouglasV itunac,Esq.
  Collins,Brow n,Barkett,G aravaglia and Law n,Chrtd.
  756 Beachland Blvd.
  Vero Beach,FL 32963
  dvitunacpleadings@ verolaw.com
         CotmselforDefendantsCatherineRyan andDeborah Stuart


  M aria Guitian Barker,Esq.
  A ssistantAttorney General
  StateofFlorida
  l10 S.E.6thStreet, 10thFloor
  Ft.Lauderdale,FL 33301
  maria.guitianbarker@ M yFloridalegal.com
         Counselforthe State ofFlorida
